Citation Nr: 9926428	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-13 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to a compensable disability rating for non-
suppurative otitis media.  

3.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1946 to September 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has Level I hearing loss in the right ear and 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.102, 4.1-47, 4.87, 
Diagnostic Code 6100 (1998); 64 Fed. Reg. 25,202 - 25,210 
(1999) (to be codified at 38 C.F.R. pt. 4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for increased ratings is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for diseases of 
the ear and other sense organs, effective June 10, 1999.  See 
64 Fed. Reg. 25,202 - 25,210 (1999) (to be codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, when amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).   

The Board notes that although the RO has not had an 
opportunity to consider the amended regulations in the first 
instance, comparison between each version of the regulations 
applicable to the evaluation of hearing loss finds no 
substantive changes.  In any event, there is no evidence 
relevant to the status of the veteran's hearing loss as of 
June 10, 1999, or later.  Therefore, the amended regulations 
could not be applied in this case.  Rhodan, 12 Vet. App. at 
57.    

Levels of hearing loss are determined by considering the 
average puretone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.85, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered). 

In connection with his September 1997 claim for an increase, 
the veteran was afforded a VA audiological examination in 
December 1997.  Audiometric evaluation revealed pure tone 
thresholds, in decibels (dB), as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
30
25
25
30
50
32.5
LEFT
20
15
20
55
60
37.5

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

Applying these findings to Table VI, the Board finds that the 
veteran has Level I hearing loss in both the right and left 
ear.  As shown in Table VII, Level I hearing loss in each ear 
warrants a noncompensable (0 percent) rating only.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code 
6100.  


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied. 


REMAND

The veteran seeks entitlement to a compensable disability 
rating for non-suppurative otitis media and a 10 percent 
rating for multiple noncompensable service-connected 
disabilities.  Where a disability has already been service 
connected and there is a claim for an increased rating, a 
mere allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claims for increased ratings are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102.  
Therefore, VA has a duty to assist the veteran in developing 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997).  This duty includes, among other 
things, the securing of pertinent VA medical records.  
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  During the 
December 1997 VA audiology examination, the veteran related 
that he had that month undergone testing at a VA facility for 
evaluation of disequilibrium.  The claims folder does not 
contain these records.  

In addition, as discussed above, VA recently amended the 
regulations pertaining the to evaluation of ear diseases and 
other sense organs.  A comparison between the two versions of 
the pertinent regulations reveals changes in the amended 
regulations that may be more favorable to the veteran, 
although such a determination is particularly dependent upon 
a review of the missing VA medical records.  Karnas, 1 Vet. 
App. at 313; VAOPGCPREC 11-97.  Considering the potential 
impact the missing records and the amended regulations may 
have on the veteran's claim, the Board concludes that a 
remand is required.  

The issue of entitlement to a 10 percent rating for multiple 
noncompensable service-connected disabilities pursuant to 
38 C.F.R. § 3.324 is inextricably intertwined with the claim 
for an increased rating.  This matter is also REMANDED for 
readjudication.    

Accordingly, the matter is REMANDED to the RO for the 
following action:

1.  The RO should attempt to obtain the 
veteran's VA outpatient medical records 
dated in December 1997.  Any records 
obtained should be associated with the 
claims folder.  

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
compensable disability rating for non-
suppurative otitis media.  Such 
readjudication must include consideration 
of the pertinent amended rating criteria.  
The RO should also readjudicate the 
veteran's claim of entitlement to a 10 
percent rating for multiple 
noncompensable service-connected 
disabilities.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

